          Case 2:20-cv-01903-SPL Document 33 Filed 10/05/20 Page 1 of 2




 1
     Kara Karlson (029407)
 2   Linley Wilson (027040)
     2005 North Central Avenue
 3   Phoenix, AZ 85004-1592
 4   Telephone (602) 542-4951
     kara.karlson@azag.gov
 5   linley.wilson@azag.gov
     adminlaw@azag.gov
 6
     Attorneys for Defendant
 7   Arizona Secretary of State Katie Hobbs
 8
                               UNITED STATES DISTRICT COURT
 9
                               FOR THE DISTRICT OF ARIZONA
10
11
     Mi Familia Vota, et al,                    No: CV-20-01903-PHX-SPL
12
                           Plaintiffs,          NOTICE OF SUPPLEMENTAL
13                                              AUTHORITY
     v.
14
     Katie Hobbs, in her official capacity as
15
     Arizona Secretary of State,
16
                           Defendant.
17
18            Arizona Secretary of State Katie Hobbs (“Secretary”) respectfully submits this

19   notice of the decision issued on October 5, 2020, by the United States Supreme Court in

20   Andino v. Middleton, 592 U.S. ____ (2020) (Kavanaugh, J. concurring) (attached),

21   which supports the arguments in the Secretary’s response opposing Plaintiffs’

22   emergency motion for temporary restraining order and preliminary injunction.

23            Specifically, the court stayed the injunction from the Fourth Circuit Court of

24   Appeals, requiring that any ballots cast in the general election in South Carolina “may

25   not be rejected for failing to comply with the witness requirement.” Id. at 1. Justice

26   Kavanaugh concurred in the decision, specifically citing Purcell v. Gonzalez, 549 U.S.

27   1, 4-5 (2006). Order at 2 (“By enjoining South Carolina’s witness requirement shortly

28
                                                 1
       Case 2:20-cv-01903-SPL Document 33 Filed 10/05/20 Page 2 of 2




 1   before the election, the District Court defied that principle and this Court’s precedents.”)
 2   (citations omitted).
 3          RESPECTFULLY SUBMITTED this 5th day of October, 2020.
 4
 5                                                     /s/ Kara Karlson
                                                       Kara Karlson (029407)
 6                                                     Linley Wilson (027040)
 7                                                     2005 North Central Avenue
                                                       Phoenix, AZ 85004-1592
 8                                                     (602) 542-4951
 9                                                     Attorneys for Defendant Arizona
10                                                     Secretary of State Katie Hobbs

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
